Cleary, J.
The plaintiff in this case is the husband of the plaintiff in the case of Ruth Wilford v. Peter Salvucci. That case was decided at the present term of this Court, ante, page 495. In this case the plaintiff was awarded a verdict by the jury for doctors’ and hospital bills incurred by him because of the injuries caused his wife by the alleged negligence of the defendant and judgment was entered on the verdict. The two cases were tried below and heard here together. The present case is here on the defendant’s exceptions to the denial of his motions for a directed verdict and for judgment notwithstanding the verdict. The reasons assigned are the same as in the companion case.
The. plaintiff now has filed a motion to reverse the judgment, set aside the verdict and for a new trial on all issues. The defendant does not object to the motion. For the reasons stated in the opinion in the companion case the entry in the present case is judgment reversed pro forma, verdict set aside and cause remanded for a new trial on all issues.